Name: Commission Regulation (EC) No 496/2003 of 19 March 2003 temporarily derogating from Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: animal product;  tariff policy
 Date Published: nan

 Avis juridique important|32003R0496Commission Regulation (EC) No 496/2003 of 19 March 2003 temporarily derogating from Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector Official Journal L 074 , 20/03/2003 P. 0003 - 0003Commission Regulation (EC) No 496/2003of 19 March 2003temporarily derogating from Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), as last amended by Commission Regulation (EC) No 2345/2001(2), and in particular Article 29(2) thereof,Whereas:(1) Under Commission Regulation (EC) No 1445/95(3), as last amended by Regulation (EC) No 118/2003(4), export licences are to be issued on the fifth working day following that on which the application was lodged provided that no specific action has been taken by the Commission in the meantime.(2) Because of the public holidays in 2003 and the irregular appearance of the Official Journal of the European Union during those holidays, the period for reflection of five working days will be too brief to guarantee proper administration of the market. It should therefore be extended temporarily.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1By derogation from Article 10(1) of Regulation (EC) No 1445/95, licences for which applications are lodged during the periods specified below shall be issued on the corresponding dates provided that no specific action as indicated in paragraph 2 of that Article has been taken prior to those dates:>TABLE>Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 March 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 315, 1.12.2001, p. 29.(3) OJ L 143, 27.6.1995, p. 35.(4) OJ L 20, 24.1.2003, p. 3.